                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


STEVEN M.,

                       Plaintiff,                            No. 3:18-cv-00459-HZ

       v.                                                    ORDER


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

       Plaintiff Steven M. brought this action seeking review of the Commissioner’s final

decision to deny Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI).

On January 17, 2019, the Court adopted the parties’ Stipulated Motion to Remand to Agency and

ordered that the case be reversed and remanded for further administrative proceedings. Judgment

was entered January 17, 2019. On August 14, 2019, Plaintiff’s counsel received notice of

Plaintiff’s award for benefits. Pl. Mot. Att. 2, ECF 20-2.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. The Court has reviewed the record in the case, the motion, and the



1 - ORDER
supporting materials including the award of benefits, the fee agreement with counsel, and the

recitation of counsel’s hours and services.

          Under 42 U.S.C. § 406(b), a court entering judgment in favor of a social security

disability insurance (“SSDI”) claimant who was represented by an attorney may “determine and

allow as part of its judgment a reasonable fee . . . not in excess of 25 percent of the total past-due

benefits to which the claimant is entitled . . . .” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th

Cir. 2006). The attorney fee award in a social security case is paid by the claimant out of the

past-due benefits award, not by the losing party, and the claimant’s attorney bears the burden of

demonstrating the requested fee is reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 802, 807

(2002).

          Contingent-fee agreements providing for fees of 25 percent of the past-due benefits

awarded are the most prevalent fee arrangements between Social Security claimants and

attorneys. Crawford, 586 F.3d at 1147 (quoting Gisbrecht, 535 U.S. at 800). The statute does not

specify how to determine whether a requested fee is reasonable, but the Supreme Court has

instructed that courts “must respect ‘the primacy of lawful attorney-client fee agreements

. . . looking first to the contingent-fee agreement, then testing it for reasonableness.’” Id. (quoting

Gisbrecht, 535 U.S. at 793, 808). The Crawford court set out factors, based on its analysis of

Gisbrecht, for analyzing the reasonableness of a requested fee in a particular case: (1) the

character of the representation (specifically, if the representation was substandard); (2) the

results achieved; (3) any delay attributable to the attorney seeking the fee; and (4) whether the

requested fee is not in proportion to the time spent on the case (i.e. whether the award would be a

windfall). Crawford, 586 F.3d at 1151–53 (citations omitted). The Crawford panel also

recognized the risk inherent in contingency-fee representation is an appropriate factor to consider



2 - ORDER
in assessing a fee's reasonableness, but instructed courts to focus on the “complexity and risk

involved in the specific case at issue to determine how much risk the firm assumed in taking the

case.” Id. at 1153.

       Applying the standards set by Gisbrecht, the Court determines that a downward

adjustment in the requested fee is warranted in this case. The Court first turns to the contingent-

fee agreement. Its terms are within the statutory limits of 42 U.S.C. § 406. Pl. Mot. Att. 1, ECF

20-1. Along with the agency fee already received, the requested fee of $13,800 is $19.37%,

which is within the statutory maximum. Both the character of the representation and the results

obtained were good as Plaintiff’s counsel obtained a stipulated remand after filing the opening

brief. Order, ECF 15. There was no significant delay attributable to Plaintiff’s counsel.

       The requested fee, however, is not proportional to the time spent on the case. See

Gisbrecht, 535 U.S. at 808 (“If the benefits are large in comparison to the amount of time

counsel spent on the case, a downward adjustment is . . . in order.”). Counsel requests $13,800

for 6.9 hours of work. In light of the record, the requested fee would result in a windfall to

counsel. Only 3.5 hours—half of counsel’s time—was spent drafting the complaint and the six-

page opening brief, which argued only that the ALJ erred in applying the medical-vocational

guidelines. In addition, nearly an hour of the remaining time was spent filing the complaint,

downloading the transcript, docketing the opening brief, reviewing the “opinion and order”

(which, notably, was the stipulated order proposed by the parties), and preparing the EAJA fee

application. Accordingly, the Court reduces Plaintiff’s fee to $13,110. This fee takes into account

the risk involved in this case, acknowledges the efficient and expedient resolution of this case,

and is consistent with other fees awarded in this district. See Edgar v. Soc. Sec. Admin, No. 3:14-

cv-0267-SI, Order, ECF 27 (D. Or. June 5, 2018) (approving de facto hourly rate of $1,820);



3 - ORDER
Quinnin v. Colvin, 1:12-cv-01133-SI, 2013 WL 5786988, at *4 (D. Or. Oct. 28, 2013) (reducing

fees to a de facto hourly rate of $1,240 for attorney time because of the lack of complexity of the

case, the uncontested nature of the proceedings, and low number of total hours billed).

                                         CONCLUSION

       The Court GRANTS in part Plaintiff’s Motion [20] and awards Plaintiff's counsel

$13,110 in attorney’s fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff

attorney's fees in the amount of $1,384.79 under the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412. When issuing the § 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiff’s attorney the balance of $11,725.21, less any applicable processing fees as allowed by

statute. Any amount withheld after all administrative and court attorney's fees are paid should be

released to the claimant.

       IT IS SO ORDERED.



       Dated ______________________________
                 January 16, 2020




                                                     Marco A. Hernández
                                                     United States District Judge




4 - ORDER
